DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 111 and 112 are rejected under 35 U.S.C. 103 as being unpatentable over GB2485170 in view of Leach.
GB2485170 discloses a method of making a musical instrument, comprising: supporting a set of strings with a body and a neck of said instrument; adjusting the neck of the instrument by adjusting means comprising at least one wheel; and further comprising rotating the at least one wheel to adjust the position of the neck relative to the strings, wherein the at least one wheel permits the neck of the instrument to rotate slightly to the left or right side about its longitudinal axis. 
GB2485170 does not disclose the specific use of a junction box.
Leach discloses  means for reversibly joining the neck and body of the instrument at a junction box (138)  adapted to provide structural rigidity to the body and the neck of the instrument.
It would have been obvious tone of ordinary skill in the art at the time the invention was made to modify the device as disclosed in GB2485170 to include the junction box in Leach in order to provide a rigidly secure the neck.

4.	Claims 66-68, 72-75, and 97-110 are allowed.

5.	Claim112-115 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067. The examiner can normally be reached 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-2067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY R LOCKETT/Primary Examiner, Art Unit 2837